Exhibit 10.6

 

VectoIQ Acquisition Corp.
1354 Flagler Drive
Mamaroneck, NY 10543

 

May 15, 2018

 

VectoIQ Holdings, LLC

1354 Flagler Drive
Mamaroneck, NY 10543

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement will confirm our agreement that, commencing on the date
the securities of VectoIQ Acquisition Corp. (the “Company”) are first listed on
the Nasdaq Capital Market (the “Listing Date”), and continuing until the earlier
of the consummation by the Company of an initial business combination and the
Company’s liquidation (in each case as described in the Company’s Registration
Statement on Form S-1 (File No. 333-224351) filed with the Securities and
Exchange Commission) (such earlier date hereinafter referred to as the
“Termination Date”), VectoIQ Holdings, LLC (the “Sponsor”) shall make available
to the Company certain office space and general and administrative services as
may be reasonably requested by the Company.  In exchange therefor, the Company
shall pay the Sponsor the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date.

 

The Sponsor hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind (each, a “Claim”) in or to, and any and all
right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it has or may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

VECTOIQ ACQUISITION CORP.

 

 

 

 

By:

/s/ Stephen Girsky

 

 

Name: Stephen Girsky

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

VECTOIQ HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Stephen Girsky

 

 

 

Name: Stephen Girsky

 

 

 

Title:   Manager

 

 

 

[Signature Page to Administrative Services Agreement]

 

--------------------------------------------------------------------------------